Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 1 of 28




                                                                      AFFT00050
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 2 of 28




                                                                      AFFT00051
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 3 of 28




                                                                      AFFT00052
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 4 of 28




                                                                      AFFT00053
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 5 of 28




                                                                      AFFT00054
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 6 of 28




                                                                      AFFT00055
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 7 of 28




                                                                      AFFT00056
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 8 of 28




                                                                      AFFT00057
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 9 of 28




                                                                      AFFT00058
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 10 of 28




                                                                       AFFT00059
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 11 of 28




                                                                       AFFT00060
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 12 of 28




                                                                       AFFT00061
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 13 of 28




                                                                       AFFT00062
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 14 of 28




                                                                       AFFT00063
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 15 of 28




                                                                       AFFT00064
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 16 of 28




                                                                       AFFT00065
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 17 of 28




                                                                       AFFT00066
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 18 of 28




                                                                       AFFT00067
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 19 of 28




                                                                       AFFT00068
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 20 of 28




                                                                       AFFT00069
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 21 of 28




                                                                       AFFT00070
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 22 of 28




                                                                       AFFT00071
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 23 of 28




                                                                       AFFT00072
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 24 of 28




                                                                       AFFT00073
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 25 of 28




                                                                       AFFT00074
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 26 of 28




                                                                       AFFT00075
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 27 of 28




                                                                       AFFT00076
Case 2:19-cv-00168-JAD-CWH Document 6-3 Filed 03/01/19 Page 28 of 28




                                                                       AFFT00077
